Smith, P. J. (concurring):
I concur in the result reached by Mr. Justice Kellogg upon the ground that this action was in equity against James Quest and the executor. As against the executor, the action simply related to the personal property, and an action ordinarily will not lie for specific performance of a contract to transfer personal property. With the real estate found in the hands of a bona fide holder, if substituted damages may be allowed, those *846substituted damages must be against the party from whoni the plaintiff might otherwise be entitled to have specific performance for the conveyance of the land. The plaintiff has in fact brought his action for specific performance of a contract and recovered a legal judgment against the executor for a breach of the contract, and this in the face of proper objection upon the part of the executor’s counsel. .
I, therefore, vote for reversal and a new trial.-
Judgment reversed and new trial granted, with costs to appellant to abide event;